DETAILED ACTION
Status of Claims
	Claims 1, 3 and 11-16 are pending.
	Claims 2 and 4-10 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2021 has been entered.

Status of Objections and Rejections
	All rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  

Allowable Subject Matter
Claims 1, 3 and 11-16 are allowed.
the argument presented on pages 14-17 of the response dated 5 April 2021 is found persuasive.  In part, Hongo and any other prior art fails to disclose wherein the gas diffusion porous body has a third groove facing the one or the other one of the plurality of first grooves and wherein the third groove is disposed between the one or the other one of the plurality of first grooves and the first porous portion in combination with the remaining claim limitations of the electrochemical reaction device. 
The closest prior art includes the teachings of Matthews et al. (US 2017/0183789), Hongo (US 2009/0246565) and Pien et al. (US 2009/0136789) as presented in the Office action dated 3 August 2020.  Briefly, Matthews et al. teach an electrochemical reaction device comprising an anode part, a cathode part, a separator, wherein the cathode part comprises a conductor.  Matthews et al. fail to disclose the claimed porous body.  Hongo teaches a gas diffusion porous body with an electrode conductor fuel passages and gas passages, however, Hongo fails to disclose wherein the gas diffusion porous body has a third groove facing the one or the other one of the plurality of first grooves, wherein the third groove is disposed between the one or the other one of the plurality of first grooves and the first porous portion as claimed in claims 1, 13 and 14, separately.  Pien et al. do not make up the deficiencies of Matthews et al. and Hongo.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.